Citation Nr: 0014206	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  97-09 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
enucleation of the right eye as a result of VA medical 
treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

This veteran had active service from November 1942 to 
February 1946.

This matter came before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
that denied entitlement to compensation under 38 U.S.C.A. 
§ 1151 for enucleation of the right eye.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's claim is not accompanied by supporting 
evidence that injury or aggravation of an injury due to VA 
medical treatment in 1982 or thereafter resulted in 
additional right eye disability and enucleation in 1989.


CONCLUSION OF LAW

The veteran's claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for additional right eye disability as a 
result of VA medical treatment at the Houston VA Medical 
Center is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This veteran contends that he is entitled to compensation 
under the provisions of 38 U.S.C.A. § 1151 for additional 
disability of the right eye due to a procedure 
conducted in November 1982 at the VA Medical Center in 
Houston, Texas, that resulted in enucleation of the right 
eye.  

Factual Background

VA outpatient records dated from 1982 to 1988 reveal that in 
November or December 1982, the veteran underwent implant 
surgery in the right eye.  Noted in records dated December 
1982 is recurrent pupillary block secondary to the implant 
surgery.  The veteran elected to undergo laser iridotomy at 
that time.  In a clinical record dated in January 1983, the 
impression was acute episode of pupillary block without 
evidence of acute disease.  Otherwise, the veteran was noted 
to be doing well.  In March 1983 records, the examiner noted 
good results post-surgery.  In March 1984, puncta inversion 
and irrigation procedures were performed due to epiphora.  In 
an April 1984 record, the examiner noted good results.  In an 
August 1986 medical record, the impression was retinal lesion 
right fundus.  In December 1986 records, the examiner noted 
old choroidal ruptures secondary to a history of trauma to 
the right eye.  

A VA hospital record dated in December 1987 shows that the 
veteran complained of a two-week history of decreased visual 
acuity and progressive loss of visual field in the right eye.  
The diagnosis was retinal detachment and foveal hole in the 
right eye secondary to past trauma.  He was hospitalized for 
cryoretinopexy and scleral buckle of the right eye.  In a 
recitation of his past medical history, the examiner noted 
that the veteran had primary open angle glaucoma and was 
status post laser trabeculoplasty in the right eye in 1982, 
status post cataract extraction with anterior chamber 
intraocular lens implantation in the right eye in 1982, and 
status post trabeculectomy of the right eye in 1982.  Slit 
lamp examination revealed normal lids and lashes bilaterally.  
In the right eye some pigmented curetted precipitates in the 
inferior portion of the cornea were noted.  Also, a large 
retinal detachment of the retina was present with a foveal 
hole and some yellow choroidal spots, which were noted 
presumably at the site of choroidal rupture from past trauma.  

Later in December 1987, the veteran received an injection for 
persistent retinal detachment.  There were no complications.  
At the time of discharge, the choroidals had nearly resolved.  

VA medical records of a hospitalization from May to June 
1988, in pertinent part, reveal admission for repair of 
retinal detachment.  The veteran's history of right eye 
surgery and ensuing treatment were noted.  It is noted that 
due to the veteran's continuing symptoms, he was admitted for 
vitrectomy and possible silicone injections.  At that time, 
the veteran reported no pain, but complained of photophobia 
and tearing sensations.  He underwent a vitrectomy membrane 
peeling gas fluid exchange and silicone injections.  Post-
operative course was unremarkable.  Prior to discharge, it 
was felt that the prognosis was good.  

Private medical records dated from 1988 to 1992 reveal 
treatment for glaucoma and bullous keratopathy of the right 
eye.  In January 1989, the veteran elected to have an 
evisceration of the right eye that entailed a silicone 
implant and medium conformer.  Shortly thereafter, the 
records reveal that the conformer fell out; records dated 
February 1989 indicate that he was doing well post-
operatively.  

VA outpatient treatment records dated from 1988 to 1995 
reveal the veteran's history of surgical procedures performed 
on his right eye.  In a February 1988 record, the examiner 
noted that the veteran's retinal detachment was due to prior 
trauma.  

In March 1992, the veteran claimed that surgery performed in 
1982 at the VA Medical Center in Houston for simple cataracts 
resulted ultimately in enucleation of his right eye.  

A VA medical examination in April 1993 disclosed the 
veteran's ocular history of treatment of the right eye.  The 
veteran reported a head injury in service that resulted in 
right eye damage and cataract surgery.  In addition to 
glaucoma, the veteran developed a retinal detachment that 
required scleral buckle and cryosurgery, which failed and 
later required a vitrectomy in the right eye.  Further, this 
led to corneal decompensation with bullous keratopathy and 
blind, painful eye.  Subsequently, the right eye was 
enucleated.  On examination, the examiner reported a well-
healed conjunctival closure status post enucleation of the 
right eye.  The impression was a history of cataract surgery 
and a diagnosis of glaucoma followed by retinal detachment 
and multiple surgeries leading to enucleation of the right 
eye.  

A statement dated in June 1993 from the office of the 
director of the VA Medical Center in Houston, Texas, 
discloses the veteran's history of eye surgery in 1982 for 
the insertion of an anterior chamber intraocular lens to the 
right eye, as well as hospitalization in December 1987 for 
retinal detachment and a foveal hole in the right eye due to 
past trauma.  Also noted is that due to chronic pain, the 
veteran's eye was enucleated; at that time, the veteran 
reported a two-week history of decreased visual acuity.  It 
was noted that the two-week delay from complaints of 
decreased vision to the time of presentation suggested that 
the veteran did not seek immediate medical attention.  Also 
noted was that, in general, long-standing trauma can lead to 
complications such as preretinal fibrosis and once fibrous 
membranes form on the retinal surface, it is extremely 
difficult to effect satisfactory retinal detachment repairs.  
It was further noted that review of the anterior chamber 
intraocular lens implantation in 1982 revealed no evidence of 
negligence or untoward events.  Further noted is that pre- 
and post-operative evaluations were appropriate and complete 
and that the veteran had excellent results post-operatively.  
It was the opinion of the Director's office that the retinal 
detachment that led to the loss of the veteran's right eye 
was most certainly linked to his previous eye trauma rather 
than to the lens implantation procedure in 1982.  

A personal hearing was held before a Hearing Officer at the 
RO in January 1998.  At that time, the veteran was 
represented by a private attorney.  The veteran testified 
that he began to have problems with his right eye in the 
1970s.  He indicated that all of his treatment for his eye 
before the surgery in 1982 had been rendered by the VA.  He 
also indicated that he had had a cataract, glaucoma, and "a 
spot behind the eyeball" before the 1982 surgery.  His 
vision became blurry and was getting worse when he was 
advised in 1982 to have eye surgery.  According to the 
veteran, the VA hospital told him it did not have the "right 
tools" to do the surgery and he was referred to Methodist 
Hospital where he had the surgery.  After the surgery, he was 
sent back to the VA hospital.  The veteran testified that 
after the surgery, he was completely blind and was also 
having a lot of pain.  He stated that about a week after 
surgery he went to an eye specialist at Hermann Hospital for 
treatment.  According to the veteran, that physician took x-
rays and told him his eye was "dead."  The veteran 
testified that due to the pain, he wanted the eye removed and 
so he had that surgical procedure done at Hermann Hospital.

Analysis

The applicable statute and regulations provide that when any 
veteran suffers an injury or aggravation of an injury as the 
result of VA hospitalization, medical or surgical treatment, 
submission to an examination, or the pursuit of a course of 
vocational rehabilitation, and not as a result of the 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to the veteran, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation were service connected.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 3.358(a), 3.800 
(1998).

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  38 C.F.R. § 
3.358(b)(1).  Compensation will not be payable for the 
continuance or natural progress of disease or injuries for 
which the hospitalization or treatment was authorized.  38 
C.F.R. § 3.358(b)(2).

In determining whether any additional disability resulted 
from VA hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury, 
or aggravation of an existing disease or injury suffered as 
the result of hospitalization or medical treatment and not 
merely coincidental therewith.  38 C.F.R. § 3.358(c)(1).

(2) The mere fact of aggravation alone will not suffice to 
make the disability compensable in the absence of proof that 
it resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.358(c)(2).

(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3).

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990). 

For purposes of establishing a well-grounded claim under 
38 U.S.C.A. § 1151 (Section 1151), the requirements are as 
follows:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 460 
(1999).  

At the time the veteran filed his claim for compensation 
under Section 1151, there was no requirement that the 
increased disability be caused by fault on the part of VA.  
Subsequently, Section 1151 was amended to include a 
requirement of fault for claims filed on or after October 1, 
1997.  See VA O.G.C. Prec. No. 40-97 (December 31, 1997).  As 
this claim was filed prior to that change, however, the 
version of the law that did not require a finding of fault on 
the part of VA is for application in this case.  While the 
veteran is not required to show negligence, error in judgment 
or other fault in the medical treatment furnished by VA to 
the veteran in 1992, Brown v. Gardner, 115 S.Ct. 552 (1994), 
he still has the burden of submitting cognizable evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim under the provisions of 38 U.S.C.A. 
§ 1151 is plausible or capable of substantiation.  That is, 
the veteran must submit competent evidence that the asserted 
right eye disability occurred as a result of VA treatment.  
38 U.S.C.A. §§ 1151, 5107(a).

In this regard, the Board acknowledges the veteran's 
contentions that additional disability of the right eye 
occurred as a result of a lens implantation procedure in 
1982.  Essentially, the veteran maintains that he was being 
treated for simple cataracts and that as a result of a lens 
implant performed at the Houston VA Medical Center, he 
incurred additional right eye disability and subsequent 
enucleation of the right eye.  Nonetheless, in spite of the 
veteran's assertions, he has failed to establish a well-
grounded claim.  Specifically, there is no competent medical 
evidence of record that VA medical or surgical treatment 
resulted in additional right eye disability.  The medical 
records of treatment, both VA and non-VA, and the April 1993 
VA examiner's report are negative for evidence that the VA 
surgical procedure in 1982 resulted in the right eye 
enucleation in 1989.  In addition, the evidence of record 
does not show that VA medical treatment after the 1982 
surgery on the right eye caused the additional right eye 
disorders and ultimate enucleation of the eye.  Therefore, in 
this regard, there is no competent evidence to support a 
finding that VA medical or surgical treatment resulted in 
additional right eye disability.  

With regard to the veteran's assertion that his right eye 
disability is the result of VA medical treatment, the Board 
notes that, while the veteran is competent to testify as to 
symptomatology he has experienced at any time, he is not 
competent to offer a medical opinion that treatment rendered 
by the VA caused additional disability.  In this regard, the 
Board would point out that a lay person, untrained in the 
field of medical diagnostics, is incompetent to offer an 
opinion which requires specialized medical knowledge.  Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Neither the veteran nor his 
representative has offered any competent medical evidence in 
support of the claim on appeal; neither the veteran's 
statements, other lay statements, nor the representative's 
arguments constitute competent medical evidence because there 
is no indication that they have the medical training, 
expertise, or diagnostic ability to competently link the 
veteran's hospital course or medical or surgical treatment 
with subsequent symptomatology.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995).

Where the determinative issue involves a question of medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  A claimant cannot meet 
this burden simply by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, supra.

Although the Board considered and decided this claim on 
grounds different from that of the RO, which denied the claim 
for compensation under the provisions of 38 U.S.C.A. § 1151 
on the merits, the veteran has not been prejudiced by the 
decision.  This is because, in assuming that the claim was 
well grounded, the RO extended to the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the veteran's claim is well grounded 
would be pointless and, in light of the law cited above, 
would not result in a determination favorable to him.  The 
Court has held that "when an RO does not specifically address 
the question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded-claim analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the claim for 
compensation under 38 U.S.C.A. § 1151 "plausible".  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for compensation under the provisions of 38 U.S.C.A. § 1151 
for additional disability of the right eye as the result of 
the 1982 lens implantation performed by VA.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).

Finally, the Board has considered the doctrine of the benefit 
of the doubt.  However, as the veteran's claim does not cross 
the threshold of being a well-grounded claim, a weighing of 
the merits of the claim is not warranted, and the benefit of 
the doubt doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional right eye disability as a result of Department of 
Veterans Affairs surgical procedure in 1982 is denied.



		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals



 

